UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1429


In Re: KUNTA KENTA REDD,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (7:08-cr-00043-D-1)


Submitted:   June 23, 2016                  Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kunta Kenta Redd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kunta Kenta Redd petitions for a writ of mandamus, alleging

that the district court has unduly delayed in ruling on his

motion for reduction of sentence.          He seeks an order from this

court directing the district court to act.          We conclude that the

present   record   does   not   reveal   undue   delay   in   the   district

court.    Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                          PETITION DENIED




                                    2